Citation Nr: 0501469	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for headaches secondary to 
a left occipital lobe porencephalic cyst, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1988 to April 1993.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2001 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas 
that increased the evaluation for the veteran's headache 
disability from 10 percent to 30 percent.

In November 2004, a Travel Board hearing was held at the RO 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran testified in November 2001 that his headache 
disability was manifested by a severe prostrating headache 
approximately one time every three to five weeks.

2.  The veteran testified in November 2004 that his headache 
disability was manifested by prostrating headaches almost 
twice a week and sometimes three times per week as well as a 
chronic constant dull headache.

3.  VA medical evidence reflects that the veteran's headache 
disability was treated every three to nine months and was 
manifested by pain levels reduced from 6/10 to 3/10 while on 
medication.

4.  The disability picture caused by the veteran's headache 
disability is not so unusual as to render the application of 
the regular rating provisions impractical.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
for Migraine.  Under these criteria, a 30 percent rating is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over last several months.  The 
highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124, Diagnostic Code 8100.

The veteran testified at his November 2001 personal hearing 
at the RO that it was hard for him to wake up some days due 
to the effects of his headache medication.  He said that it 
was hard to keep his headaches in check and keep productive.  
He described having one severe prostrating headache 
approximately every three to five weeks.  See RO Hearing 
Transcript pp. 1-2.  The veteran also testified that he rode 
a motorcycle and that his computer repair business of six 
years had gone out of existence in April 2001.  He said that 
he had been unemployed until September 2001, when he was 
hired to perform desktop support for the Arkansas Department 
of Education and that he had overslept due to the headaches 
causing him to be late to work.  See RO Hearing Transcript 
pp. 4-9.

The veteran underwent a VA medical examination in May 2001; 
the examiner reviewed the claims file.  The veteran 
complained of constant headaches.  He said that he had a 
prostrating headache approximately once every three to five 
weeks that would last for 24-48 hours.  On physical examiner, 
the examiner found the veteran to not be in any acute 
distress.  The examiner rendered a diagnosis of chronic 
headaches.

Review of the medical evidence of record reveals that the 
veteran received VA treatment for his headaches between 
October 2000 and April 2003.  The veteran complained of 
increased headaches in October 2000.  In early December 2000, 
he underwent a left occipital nerve block; his pre-injection 
pain level was 5/10.  Later that month, he was seen in the 
Neurology clinic where he reported that the headaches were 
constant and never went away.  He said that his medication 
made the pain go from 6/10 to 3/10.  In April 2001, the 
veteran was again seen in the Neurology clinic; he was noted 
to be doing well with his medication.  The assessment was 
that he had tension headaches and was doing okay.  In July 
2001, the veteran was seen for his scheduled visit; he had no 
complaints.  In January 2002, the veteran reported that he 
was still having headaches, but there was some relief with 
his medications.  In April 2002, he was noted to have 
responded well to occasional steroid injection and 
nortriptyline.  This was noted again in February 2003; the 
veteran said that his gastroesophageal reflux disease (GERD) 
symptoms were worse and his diagnoses included sleep apnea 
and hypertension.  On February 28, 2003, the veteran reported 
his pain level as three, which was his comfort goal.  During 
March and April of 2003, the veteran was treated for diabetes 
mellitus and gastrointestinal symptoms, but not for his 
headaches.

The veteran testified at his November 2004 Travel Board 
hearing that his headache pain was a 7 most of the time and 
that it would be 11 without medication.  He said that his 
current medication would help with the pain without putting 
him into a stupor.  He described the headaches as being a 
sudden onset of pain that took a long time to go away; he 
said that the attacks would last from one to three days.  See 
Travel Board Hearing Transcript pp. 9-13.  The veteran also 
testified that he would have prostrating attacks of headaches 
almost twice a week and sometimes three times per week.  He 
said that his current medication would take the edge off and 
that the pain was a chronic constant dull ache that hurt 
worse than a toothache.  See Travel Board Hearing Transcript 
pp. 3-9.  The veteran further testified that his hours at his 
current job had been increased from 30 hours to 60 hours per 
week.  He also said that his current numbers at work 
reflecting production were up and that he was seen for 
treatment at VA once a quarter.  See Travel Board Hearing 
Transcript pp. 3, 10 and 14.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a schedular 
rating in excess of the currently assigned 30 percent.  This 
is based on the VA examination report and the veteran's own 
testimony that indicate that the veteran suffered a 
prostrating headache approximately once a month.  While the 
veteran subsequently testified that he suffered prostrating 
attacks twice a week, there is no clinical documentation that 
his prostrating headaches occurred as frequently as twice a 
week.  Furthermore, the veteran was able to ride a 
motorcycle, he has a driver's license, and he was able to go 
from running his own business to working for the Arkansas 
Department of Education to working as a field service 
representative for a private company.  The veteran reported 
that his work productivity was up and that he was working 60 
hours per week in November 2004.  The clinical evidence of 
record does not demonstrate the existence of very frequent 
completely prostrating and prolonged attacks and the 
veteran's reports of his employment history since October 
2000 do not indicate that the headache disability is 
productive of severe economic inadaptability.  Accordingly, 
the Board finds that a 30 percent rating is the appropriate 
evaluation in this case and that the degree of impairment 
resulting from the service-connected headaches in this case 
does not more nearly approximate the next higher (50%) 
rating.  38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's chronic 
headache disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any hospitalization for his headaches, nor has 
he required any extensive treatment beyond medication and 
rest.  The appellant has not offered any objective evidence 
of any symptoms due to the chronic headaches that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

The findings needed for an evaluation in excess of 30 percent 
were not demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the appellant's 
chronic headaches, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his claim for a higher rating.  The 
RO sent the veteran letters, in March 2001, and October 2003, 
that informed him of what the evidence had to show to 
establish entitlement, what evidence was still needed and 
what VA's duty was in obtaining evidence for his claim.  The 
February 2002 Statement of the Case (SOC) included the 
requirements under Diagnostic Code 8100, as well as the text 
of 38 C.F.R. § 3.321(b).  The veteran was informed of the 
provisions of 38 C.F.R. § 3.102 and 38 C.F.R. § 3.159 in the 
February 2004 Supplemental Statement of the Case (SSOC).  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the veteran was afforded a VA 
examination and his VA medical records have been associated 
with the claims file.  The veteran was afforded a personal 
hearing at the RO and a Travel Board hearing.  He was 
informed about the provisions of Diagnostic Code 8100 in the 
SOC issued in February 2002, and he was provided with the 
text of 38 C.F.R. § 3.102 and 38 C.F.R. § 3.159 in the 
February 2004 Supplemental Statement of the Case (SSOC).  The 
veteran did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  Therefore, there is no duty to 
assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

An increased rating in excess of 30 percent for the veteran's 
headache disability is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


